DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), species Prod_B, reflected in claims 1-5 in the reply filed on 02/08/2022 is acknowledged. Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number UK 1915864, filed on 10/31/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 10/31/2020 appears to be acceptable.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore elements, ‘a plurality of second gate electrodes’, ‘connected in series’, cited in claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
2. The power semiconductor device according to claim 1, further comprising: a plurality of second gate electrodes arranged in trenches vertically etched in the drift layer from a direction of the first main side, characterized in that a lateral MOS channel and a vertical MOS channel connected in series are formable between the source region, the first base layer, and the drift layer when a positive voltage is applied on the main gate electrode and at least one of the plurality of second gate electrode.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claim 1 is objected to because it lacks proper antecedent basis. The Examiner suggests the following amendments:
1. A power semiconductor device, comprising:
a substrate or drift layer of first conductivity type, comprising a first main side, a second main side, and a material arranged between the first main side and the second main side, wherein the material comprises Silicon or a wide bandgap material;
a main gate electrode arranged on a surface of the first main side, formed of one or more materials;
a lateral MOS channel formable between a source region, a first base layer, and the drift layer, characterized in that the main gate electrode is insulated from the drift layer by an electrically insulated layer and further characterized in that the main gate electrode has openings and does not uniformly cover the drift layer;
an enhancement layer of a first conductivity type, which is arranged between the drift layer and a first main electrode, wherein the enhancement layer has a higher doping concentration than the drift layer;
the first base layer of a second conductivity type, arranged between the drift layer and the first main electrode and surrounded by the enhancement layer in at least one of a vertical or a lateral direction, characterized in that a distance from an edge of the main gate electrode openings to the end of the first base layer in a lateral direction parallel to the first main side is less than 70% of a maximum depth from the first main side to an end of the first base layer in a vertical direction;
the source region of the first conductivity type, arranged at the first main side embedded into the first base layer, and contacting the first main electrode, characterized in that the source region has a higher doping concentration than the drift layer and the enhancement layer;
a second base layer of the second conductivity type, arranged between the first base layer and the first main electrode, in direct electrical contact to the first main electrode and having a higher doping concentration than the first base layer, wherein the second base layer extends perpendicularly deeper than the source region;
an interlayer dielectric that electrically insulates the first main electrode from the main gate electrode.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art, Fig. 2 and ¶¶ 0003-0005/BACKGROUND of instant application 17/086,358). 

Regarding independent claim 1, AAPA teaches “A power semiconductor device (fig. 2; ¶¶ 0003-0005), comprising:

a main gate electrode (11) arranged on a surface of the first main side, formed of one or more materials;
a lateral MOS channel (94) formable between a source region (7), a first base layer (9), and the drift layer (4), characterized in that the main gate electrode (11) is insulated from the drift layer (4) by an electrically insulated layer (12) and further characterized in that the main gate electrode (11) has openings and does not uniformly cover the drift layer (4);
an enhancement layer (10) of a first conductivity type (‘N-type enhancement region (10)’, ¶ 0004), which is arranged between the drift layer (4) and a first main electrode (3), wherein the enhancement layer (10) has a higher doping concentration than the drift layer;
the first base layer (9) of a second conductivity type (P), arranged between the drift layer (4) and the first main electrode (3) and surrounded by the enhancement layer (10) in at least one of a vertical or a lateral direction, characterized in that a distance (94) from an edge of the main gate electrode (11) openings to the end of the first base layer (9) in a lateral direction parallel to the first main side is less than 70% of a maximum depth (93) from the first main side to an end of the first base layer (9) in a vertical direction (¶ 0005);
the source region (7) of the first conductivity type, arranged at the first main side embedded into the first base layer (9), and contacting the first main electrode (3), characterized in that the source region (7) has a higher doping concentration than the drift layer and the enhancement layer;
a second base layer (8) of the second conductivity type, arranged between the first base layer (9) and the first main electrode (3), in direct electrical contact to the first main electrode (3) and having a higher doping concentration than the first base layer, wherein the second base layer (8) extends perpendicularly deeper than the source region (7);


AAPA describes a typical planar IGBT structure with enhanced layer in fig. 2 and do not describe the typical features of an IGBT, e.g., conductivity type of a drift layer, source region, base layer and concentration of the drift layer, enhancement layer, source region, base region etc in the BACKGROUND section. However, these are typical and conventional in a planar IGBT structure and the examiner takes official notice of these features.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to form the IGBT with conductivity types and relative concentration of the drift layer, base layer and source regions as these are typical and conventional in an IGBT to perform normal functions.
Further, AAPA teaches the device of claim 1 in the BACKGROUND section (fig. 2) as “Prior Art” and added that “In other words, a lateral distance (94) which is less than 70% of the vertical depth (93) is required. This can be achieved, but with the addition of more complex, costly processes, which are not self- aligned. [0006] It is thus desirable to find a new planar MOS cell design that can still benefit from the enhanced layer concept, while enabling simple process steps and results in lower conduction/on-state losses.” In summary, AAPA teaches that the Prior Art device can have same claimed features (<70%), but “with the addition of more complex, costly processes, which are not self- aligned”. Thus, the manufacturing steps of the applicant’s device may be different than that of the prior art device, but the claimed features are same in both. Claim 1 is a product claim and this is immaterial how complex, costly the process is to manufacture it.

Regarding claim 3, “The power semiconductor device according to claim 1, further comprising: a buffer layer of the first conductivity type with a higher doping concentration than 

Regarding claim 4, “The power semiconductor device according to claim 1, further comprising: a collector layer of the second conductivity type arranged on the second main side between the drift layer and a second main electrode; or a buffer layer of the first conductivity type with a higher doping concentration than the drift layer, arranged on the second main side between the drift layer and a second main electrode; and a collector layer of the second conductivity type arranged on the second main side between the buffer layer and the second electrode”, AAPA further teaches, a collector layer (6) … arranged on the second main side between the drift layer (4) and a second main electrode (2); or a buffer layer (5) …, arranged on the second main side between the drift layer (4) and a second main electrode (2); and a collector layer (6) .., arranged on the second main side between the buffer layer (5) and the second electrode (2). The conductivity type and relative concentration of the buffer layer and the drift layer are typical and conventional in a planar IGBT structure and the examiner takes official notice of these features.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA as applied to claim 1 as above and further in view of BAUER et al. (EP 2728621 A1).

Regarding claim 2, AAPA teaches all the limitations described in claim 1.

However, BAUER et al. teach a similar IGBT device (fig. 6), wherein a plurality of second gate electrodes (74) arranged in trenches vertically etched in the drift layer (5) from a direction of the first main side, characterized in that a lateral MOS channel and a vertical MOS channel connected in series are formable between the source region (3), the first base layer (4), and the drift layer (5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of AAPA and BAUER et al. to planar and trench gate electrodes in the same IGBT according to the teachings of BAUER et al. ‘to provide a power semiconductor device with lower conduction losses’. See BAUER et al., ¶ 0008. 
The limitation, “when a positive voltage is applied on the main gate electrode and at least one of the plurality of second gate electrode” describes how the claimed device is being operated. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2144.02.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA as applied to claim 1 as above and further in view of Storasta et al. (US 20160307888 A1).

Regarding claim 5, AAPA teaches all the limitations described in claim 1.
But AAPA is silent upon the provision of wherein “The power semiconductor device according to claim 1, wherein a shorted collector layer, formed by a pattern of opposite conductivity type regions, is arranged at the second main side between a second main electrode and the buffer layer”.
However, Storasta et al. teach a similar IGBT device (fig. 1), wherein a shorted collector layer (10), formed by a pattern of opposite conductivity type regions (n), is arranged at the second main side between a second main electrode (9) and the buffer layer (101).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of AAPA and Storasta et al. to include a shorted collector layer according to the teachings of Storasta et al. to control ‘the main IGBT electrical properties. See Storasta et al., ¶ 0019-0022. 

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817